     Case 2:20-cv-07276-RGK-RAO Document 23 Filed 01/13/21 Page 1 of 2 Page ID #:126



 1

 2                                                            JS-6
 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11

12     George Jones,                          Case No.: 2:20-cv-07276-RGK-RAO
13                Plaintiff,                  Hon. R. Gary Klausner
14         v.
15                                            [PROPOSED] ORDER FOR DISMISSAL
       Capri Urban Baldwin, LLC, a Delaware   WITH PREJUDICE
       Corporation; and Does 1-10,
16
                  Defendants.                 Action Filed: August 12, 2020
17
                                              Trial Date: Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                             1
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-07276-RGK-RAO Document 23 Filed 01/13/21 Page 2 of 2 Page ID #:127



 1           Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2     it, and being fully advised finds as follows:
 3           IT IS ORDERED THAT:
 4           Plaintiff George Jones’ (“Plaintiff”) action against Defendant Capri Urban
 5     Baldwin, LLC (“Defendant”) is dismissed with prejudice. Each party will be responsible
 6     for their own fees and costs.
 7

 8

 9

10

11
       Dated: January 13, 2021
12                                                       Hon. R. Gary Klausner
                                                         United States District Judge
13                                                       Central District of California
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                         [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
